Case 8:17-cv-01980-SVW-KS Document 76 Filed 06/05/20 Page 1 of 2 Page ID #:387
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SACV 17-1980-SVW (KS)                                             Date: June 5, 2020
 Title      Reginald Braddy v. Drug Enforcement Agency et al



 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                  Gay Roberson                                              N/A
                  Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                      N/A                                                N/A

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On November 7, 2016, Plaintiff, a federal prisoner proceeding pro se and in forma
 pauperis, commenced this action seeking the return of property under Federal Rule of Criminal
 Procedure 31. (Dkt. No. 1.) On January 31, 2018, the Court dismissed the Complaint with leave
 to amend for failure to state a claim. (Dkt. No. 9.) The Court similarly dismissed Plaintiff’s First
 and Second Amended Complaints. (Dkt. Nos. 10, 11, 12, 14.) On October 11, 2018, the Court
 directed service of Plaintiff’s Third Amended Complaint (the “TAC”), which is now the operative
 pleading. (Dkt. No. 20, 22-24.) On May 14, 2019, one of the defendants, the Orange County
 Sheriff’s Department, filed a Motion to Dismiss the TAC. (Dkt. No. 51.) Plaintiff subsequently
 filed a Motion for Leave to Amend the TAC in conjunction with an Opposition to the Motion to
 Dismiss. (Dkt. No. 61.) A second defendant, the United States Drug Enforcement Administration
 (“DEA”), filed an Answer to the TAC on September 5, 2019. (Dkt. No. 63.)

         On March 13, 2020, the Court issued a scheduling order directing the parties to, inter alia,
 complete all discovery on or before October 13, 2020 and to file status reports no later May 13,
 2020. (Dkt. No. 69.) Defendants DEA and Orange County Sheriff’s Department filed status
 reports on May 11 and May 12, 2020 respectively. (Dkt. Nos. 71, 74.) On June 2, 2020, the Court
 granted Defendant Orange County Sheriff’s Department’s Motion to Dismiss, denied Plaintiff’s
 Motion for Leave to Amend, and dismissed Plaintiff’s claims against that defendant with prejudice.
 (Dkt. No. 75; see also Dkt. No. 65.)

        To date, the Court has received no status report or other communication from Plaintiff
 concerning this case since the Court’s March 13, 2020 scheduling order was filed. More than three
 weeks have now passed since Plaintiff’s deadline for filing a status report.


 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 8:17-cv-01980-SVW-KS Document 76 Filed 06/05/20 Page 2 of 2 Page ID #:388
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. SACV 17-1980-SVW (KS)                                              Date: June 5, 2020
 Title       Reginald Braddy v. Drug Enforcement Agency et al


         Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, the Court may dismiss a
 civil action if the plaintiff “fails to prosecute or to comply with these rules or a court order.”
 However, in the interests of justice, the Court elects not to dismiss this case at this time, and instead
 Plaintiff is ORDERED TO SHOW CAUSE on or before June 26, 2020 why the Court should
 not recommend dismissal for failure to prosecute and comply with court orders.

         If Plaintiff wishes to proceed with this action, he may discharge this Order by filing a
 status report that complies with the Court’s scheduling order. For Plaintiff’s convenience, the
 Clerk is directed to send Plaintiff copies of the Court’s March 13, 2020 scheduling order (Dkt. No.
 69) and Defendant DEA’s status report (Dkt. No. 71).

         Alternatively, if Plaintiff does not wish to pursue this action, he may file a document
 entitled “Notice Of Dismissal” pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

        Plaintiff is advised that his failure to timely comply with this order may result in the
 dismissal of his case pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Local
 Rule 41-1.




                                                                                                   :
                                                                    Initials of Preparer          gr




 CV-90 (03/15)                            Civil Minutes – General                              Page 2 of 2
